United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      June 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10391
                         Conference Calendar


FRANCIS TEJANI KUNDRA,

                                      Petitioner-Appellant,

versus

COURT OF CRIMINAL APPEALS OF TEXAS,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 3:06-CV-14
                      --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Francis Tejani Kundra, immigration detainee # A20661647,

appeals the denial of his FED. R. CIV. P. 60(b) motion following

the dismissal of his 28 U.S.C. § 1651 petition for a writ of

mandamus as frivolous pursuant to 28 U.S.C. § 1915A(e)(2)(B).

Kundra has not shown that he was entitled to relief under

Rule 60(b) or that the district court abused its discretion

in determining that Kundra could not amend his complaint to

raise new claims in a Rule 60(b) motion.       See FED. R. CIV.

P. 60(b); Rourke v. Thompson, 11 F.3d 47, 51 (5th Cir. 1993);

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10391
                                 -2-

see also Behringer v. Johnson, 75 F.3d 189, 190 (5th Cir. 1996).

Kundra’s appeal is without arguable merit and is be dismissed as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.

     Kundra has filed a motion for appointment of counsel on

appeal.    Kundra has not shown that his case presents exceptional

circumstances justifying the appointment of counsel or that the

interests of justice require the appointment of counsel in this

case.    See Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir.

1985); see also Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).

     Kundra was previously warned that filing or prosecuting

future frivolous appeals may result in the imposition of

sanctions.    See Kundra v. Austin, No. 06-10695 (5th Cir. Apr. 17,

2007).    Despite this warning, Kundra persists in the prosecution

of the instant frivolous appeal as well as the frivolous appeal

in Kundra v. Gould, No. 06-10914.    Therefore, it is ordered that

Kundra pay one monetary sanction of $100 to the clerk of this

court for both the instant case and Kundra v. Gould, No. 06-

10914.    The clerk of this court and the clerks of all federal

courts within this circuit are directed to refuse to file any

pro se civil complaint or appeal by Kundra unless Kundra submits

proof of satisfaction of this sanction.    If Kundra attempts to

file any further notices of appeal or original proceedings in

this court without such proof the clerk will docket them for
                          No. 06-10391
                               -3-

administrative purposes only.   Any other submissions which do

not show proof that the sanction has been paid will be neither

addressed nor acknowledged.   Kundra is also cautioned that future

frivolous filings in this court or any court subject to this

court’s jurisdiction will subject him to additional sanctions.

     AFFIRMED; MOTION DENIED; SANCTION IMPOSED.